Filed 11/9/16 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2016 ND 206







Interest of S.J., minor child



Jaimee Towers, Assistant State’s Attorney, 		Petitioner and Appellee



v.



S.J., child; M.D., mother, A.J., father; Maggie 

Anderson, the Executive Director of the North 

Dakota Department of Human Services, 		Respondents



A.J., father, 		Appellant







No. 20160307







Appeal from the Juvenile Court of Ward County, North Central Judicial District, the Honorable Connie Sue Portscheller, Judicial Referee.



AFFIRMED.



Per Curiam.



Jaimee F. Towers, Ward County Assistant State’s Attorney, P.O. Box 5005, Minot, N.D. 58702-5005, petitioner and appellee; submitted on brief.



Mark T. Blumer, P.O. Box 7340, Fargo, N.D. 58106, for respondent and appellant; submitted on brief.

Interest of S.J.

No. 20160307



Per Curiam.

[¶1]	The father, A.J., appeals from a juvenile court judgment terminating his parental rights in his child, S.J.  The juvenile court found the child is deprived and “has been in foster care . . . for at least four hundred fifty out of the previous six hundred sixty nights.”  N.D.C.C. § 27-20-44(1)(c); 
In re F.F.
, 2006 ND 47, ¶ 14, 711 N.W.2d 144.  The father argues the court should have pursued alternative placement options and not permanently terminated his parental rights.  We summarily affirm under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Lisa Fair McEvers

Carol Ronning Kapsner